                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON

    BRANCH BANKING AND TRUST CO., )
                                  )
         Plaintiff,               )             Case No.
                                  )         5:18-cv-610-JMH
    v.                            )
                                  )       MEMORANDUM OPINION
    LAURA MASSEY JONES, et al.,   )            AND ORDER
                                  )
         Defendants.              )
                                  )

                                ***
        This matter is before the Court upon Plaintiff’s renewed

Motion for a Temporary Restraining Order [DE 15], renewed Motion

for Expedited Discovery [DE 16], and Motion for a Preliminary

Injunction [DE 17].      BB&T’s Motion for a Temporary Restraining

Order [DE 15] will be GRANTED because BB&T has met the substantive

requirements for issuance of a temporary restraining order. BB&T’s

Motion for Expedited Discovery [DE 16] will be GRANTED IN PART and

DENIED IN PART.      BB&T has shown good cause for limited expedited

discovery but the Court will significantly narrow the scope of the

expedited discovery.      Finally, a hearing will be scheduled to

consider the Motion for a Preliminary Injunction [DE 17].

                I.   Procedural and Factual Background

        Plaintiff Branch Banking and Trust Company (“BB&T”) filed

this breach of contract action on November 9, 2018.      [DE 1].   BB&T

brought this action against four former employees, and Individual

Defendants, Laura Massey Jones, Ralph S. “Bud” Watson, II, John

                                   1
 
Cadwell, and Lee Lamonica Walker (“Individual Defendants”), and

The            Farmers                    National                Bank        of    Danville,       d/b/a   WealthSouth

(“WealthSouth”).                                    BB&T alleges the defendants misappropriated BB&T

trade secrets in violation of the Kentucky Uniform Trade Secrets

Act and engaged in a civil conspiracy.                                                       [Id. at 14-15, 20-21].

BB&T              also              alleges                    that     the     Individual      Defendants    violated

contractual                             non-disclosure                    agreements          and    interfered      with

contractual relations.                                           [Id. at 15-18].            Furthermore, BB&T alleges

that Defendants Jones, Watson, and Cadwell breached contractual

non-solicitation                                      agreements              and    that     Defendant     WealthSouth

interfered with the contractual relationship between BB&T and the

Individual Defendants. [Id. at 12-13, 18-19]. BB&T seeks punitive

damages,                     injunctive                        relief,    compensatory          damages,    costs,   and

attorneys’ fees.                                     [Id. at 19-20, 21-24].

              According to BB&T, Defendants Jones, Watson, and Cadwell are

former                   employees                        who         entered       into     contractual     employment

agreements that provided that during their employment, and for

certain periods1 following their termination of employment with

BB&T, that the defendants would not “call upon, solicit, divert,

or take away any of BB&T’s clients, current or potential.”                                                           [Id.



                                                            
1 It appears that the time periods in the employment agreements
vary. For example, Defendant Jones appears to have been subject
to an eighteen month non-compete clause [DE 1-6 at 11] while
Defendants Watson and Cadwell were subject to twelve-month
non-compete clauses. [Id. at 13, 16].
                                                                               2
 
at 3].   BB&T alleges that these defendants acknowledged “that for

any   violation   or   threatened   violation    of   any   [contractual]

covenants, BB&T will . . . be entitled to specific performance and

an injunction (without bond) to be issued . . . .”          [Id. at 4, DE

1-1 at 2; DE 1-3 at 2, DE 1-4 at 2].       Finally, BB&T claims that

Defendant Walker signed a non-disclosure agreement.          [DE 1 at 8;

DE 1-2].

      BB&T   asserts   that   the   Individual   Defendants     “abruptly

resigned” on September 4, 2018.         [DE 1 at 10].       BB&T further

contends that the Individual Defendants “immediately went to work

for WealthSouth,” a direct competitor of BB&T, and “began calling

on and soliciting BB&T clients and business opportunities.” [Id.].

      Apparently, the parties attempted to resolve the dispute

before the commencement of this action. BB&T has attached exhibits

containing correspondence between the parties’ attorneys.         [See DE

1-6; DE 1-7; DE 5-1].    In fact, counsel for the Defendants assured

BB&T that Individual Defendants Jones, Watson, and Cadwell would

honor their continuing contractual obligations with respect to the

BB&T contracts.   [See DE 1-6 at 1, Page ID # 38; DE 1-7 at 2, Page

ID # 56].

      Even so, the relationship soured.          BB&T claims that the

Individual Defendants are actively soliciting their customers and

exposing their trade secrets, in violation of the contractual

provisions in the employee contracts.       [See DE 1; DE 5].       BB&T

                                    3
 
further claims that the actions of the Defendants are causing

continuing and irreparable harm.             [DE 1; DE 15].

       As a result, on November 12, 2018, BB&T moved for a temporary

restraining order against the Defendants.              [DE 5].   Initially, the

Court granted an ex parte temporary restraining order [DE 6] but

it was subsequently vacated without prejudice due to a procedural

deficiency.       [DE 14].     The Court, having vacated the temporary

restraining       order,   also    denied     BB&T’s    previous       Motion   for

Expedited Discovery.         [Id.].

       On November 21, 2018, BB&T filed a renewed Motion for a

Temporary Restraining Order [DE 15], a renewed Motion for Expedited

Discovery [DE 16], and a Motion for a Preliminary Injunction [DE

18]. Since the Defendants have appeared in this action and opposed

the initial temporary restraining order, the Court allowed a

response from the Defendants [DE 20] and reply from the Plaintiff

[DE    26]   on   an   expedited   briefing     schedule.        The    Defendants

responded [DE 23; DE 24] and BB&T replied [DE 32, DE 33], making

this matter ripe for review.            Consideration of all three motions

will be consolidated into this memorandum opinion and order.

                                  II.   Analysis

       BB&T asserts that they will be irreparably harmed without

injunctive relief from the Court due to the Defendants’ past and

continuing violations of the BB&T employment contracts.                    [See DE

15].     Furthermore,      BB&T    asserts    that   expedited     discovery     is

                                         4
 
necessary    to     determine    whether      a   preliminary       injunction    is

warranted in this matter.           [See DE 16; see also DE 17].

      The Defendants oppose BB&T’s request for injunctive relief by

claiming     that    BB&T’s     motion    fails       to   meet   the      subsequent

requirements for the issuance of a temporary restraining order.

[See DE 24].        Additionally, the Defendants oppose BB&T’s request

for expedited discovery, asserting that the discovery requests are

too broad and that it will difficult to complete the expedited

discovery    within     twenty-eight       days       considering    the    upcoming

holiday season.       [See DE 23].

      Both parties make compelling arguments. Still, at this stage,

the Court finds that the issuance of a temporary restraining order

is warranted to preserve the status quo until the Court may

consider whether a preliminary injunction is warranted for the

pendency of the litigation.              Furthermore, the Court will grant

BB&T the opportunity to conduct limited expedited discovery to

determine if a preliminary injunction is warranted in this matter.

Still, the Court will substantially limit the scope of the proposed

expedited discovery.

A.   Temporary Restraining Order

      “The factors to be weighed before issuing a TRO are the same

as   those   considered       for    issuing      a    preliminary      injunction.”

Contrech Casting, LLC v. ZF Steering Sys., LLC, 931 F. Supp. 2d

809, 814 (E.D. Mich. 2013) (quoting Monaghan v. Sebelius, 916 F.

                                          5
 
Supp. 2d 802, 807 (E.D. Mich. 2012)).          Thus, when a party seeks a

temporary restraining order, the Court must consider: (1) whether

the movant has a strong likelihood of success on the merits; (2)

whether the movant would suffer irreparable injury without the

injunction; (3) whether issuance of the injunction would cause

substantial harm to others; and (4) whether the public interest

would be served by the issuance of the injunction.              See Certified

Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d

535, 542 (6th Cir. 2007); see also Stein v. Thomas, 672 F. App’x

565, 569 (6th Cir. 2016).        These are “factors to be balanced, not

prerequisites that must be met.”           Tenke Corp., 511 F.3d at 542.

For example, where a party makes “an extremely strong showing of

irreparable harm” they are “not required to make as strong a

showing of a likelihood of success on the merits.”              Stein, 672 F.

App’x at 569.

(1) Likelihood of Success on the Merits

     First,     the   renewed    Motion,    Complaint,    and   accompanying

affidavits    raise    serious    questions    about     whether   the   BB&T

contractual provisions were violated and demonstrate a strong

likelihood that BB&T will proceed on the merits.                As the Court

previously discussed, non-solicitation agreements are generally

enforceable under Kentucky law.           See, e.g., Hammons v. Big Sandy

Claims Service, Inc., 567 S.W.2d 313, 315 (Ky. Ct. App. 1978);

Crowell v. Woodruff, 245 S.W.2d 447, 449 (Ky. 1951) (upholding

                                      6
 
validity of contractual non-compete agreement).             The parties do

not dispute the enforceability of the contracts in question nor do

they contest the validity of the relevant contractual provisions.

       BB&T has provided affidavits and letters in support of its

Complaint and renewed Motion for a Temporary Restraining Order.

In a letter dated September 13, 2018, counsel for the Defendants

assured BB&T that “WealthSouth has instructed Mr. Watson, Ms.

Jones, and Mr. Cadwell to comply with their non-solicitation

obligations [for] the required term[s].”           [DE 1-7 at 2, Page ID #

56].    Still, Lori McGuire, Senior Vice President and Portfolio

Manager at BB&T, alleges that she contacted clients of BB&T’s

Lexington office and learned that “by September 6, 2018, most of

BB&T’s more significant clients had already been contacted by one

or more of the former employees.”          [DE 15-2 at 2, Page ID # 304].

Importantly, McGuire’s affidavit states that over thirty-three

BB&T accounts have transferred to WealthSouth since the Individual

Defendants resigned on September 4, 2018.           [Id. at 2-3, Page ID #

304-05].

       BB&T   has   also   presented       an   affidavit   [DE   15-3]   and

supplemental affidavit [DE 15-5] from Greg Broadridge, Senior

Vice-President for BB&T in Louisville.           Similarly, the Broadridge

affidavit alleges that calls to BB&T clients revealed that BB&T’s

more significant clients were being contacted by one or more of

the Individual Defendants.      [DE 15-3 at 2, Page ID # 307].

                                       7
 
        Finally, BB&T has included an affidavit from Veronica Wang.

[DE 1-5].     Ms. Wang asserts that she is a long-time customer of

BB&T and that she had communicated and worked primarily on her

accounts at BB&T with Bud Watson, Laura Jones, and Lee Lamonica

[Walker] in the Lexington, Kentucky BB&T wealth management office.

[DE 1-5 at 1, Page Id # 37].       Ms. Wang further alleges that Laura

Jones contacted her on September 6, 2018, to inform Wang that she

was employed at another bank and to ask Wang to move her BB&T

accounts to the new bank where Jones worked.              [Id.].

        In response, the Defendants claim that the affidavits do not

demonstrate that BB&T is likely to succeed on the merits because

the affidavit testimony is replete with hearsay.             [See DE 24 at 7,

Page ID # 500].        Of course, the Defendants are correct that the

testimony in the affidavits concerning contacts to current or

former BB&T clients appears to constitute hearsay.

        Still, there is ample evidence in the record to raise grave

concerns    about   past    and   continuing      violations     of      the   BB&T

contracts.     For instance, Lori McGuire has personal knowledge of

the fact that thirty-three BB&T accounts have transferred to

WealthSouth since September 4, 2018.           [DE 15-2 at 2, Page Id #

304].      The timeframe of these transfers corresponds with the

resignation of the Individual Defendants.           Additionally, and most

glaringly, BB&T has provided testimony from Veronica Wang, a BB&T

wealth    management    client,   who   alleges    that    she     was   directly

                                        8
 
solicited by one of the Individual Defendants.          The Defendants

response discusses the affidavits from Lori McGuire and Greg

Broadridge but fails to address or even mention the affidavit

provided by Veronica Wang.     [See DE 24 at 7, Page ID # 500].

      Furthermore, the Defendants claim that this Court’s previous

decision in Wells v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

is controlling here and that application of Wells to this case

demonstrates that BB&T has failed to demonstrate likelihood of

success on the merits.    See Wells v. Merrill Lynch, Pierce, Fenner

& Smith, Inc., 919 F. Supp. 1047 (E.D. Ky. 1994).        [See DE 24 at

5-8 Page ID # 498-501].    But while Wells is highly instructive, it

is not directly on point in this factual scenario.

      In Wells, the Plaintiff signed an employment agreement that

stated, in part, “In the event of termination of my services with

Merrill Lynch for any reason, I will not solicit any of the clients

of Merrill Lynch whom I served or whose names became known to me

while in the employ of Merrill Lynch . . . .”      Wells, 919 F. Supp.

at 1049 (emphasis in original).      The Court analyzed the meaning of

the   term   “solicit”    in   the   Merrill   Lynch   non-solicitation

agreement. The Defendants correctly point out that the Wells Court

found that “mere informational contact” with a former client did

not constitute “solicitation” under the employment agreements.

Id. at 1053.    Additionally, the Defendants are correct that the



                                     9
 
burden of proving wrongful solicitation is on the Defendant.           Id.

at 1054.

     But here, the BB&T employment agreements prohibit a range of

conduct that is more broad than the employment agreement that the

Court analyzed in Wells.       In Wells, the employment agreement only

prohibited the employee from soliciting any Merrill Lynch clients

for a one-year period.     Id. at 1049-50.       In this case, the BB&T

employment agreements prohibit the Defendants from “call[ing]

upon, solicit[ing], divert[ing], or tak[ing] away any of BB&T’s

clients, current or potential.”      [DE 1 at 3].       As such, there are

important factual differences between Wells and the present case.

     Still, the Court need not define the scope of each of these

terms at present because BB&T has demonstrated a strong likelihood

of success on the merits, even under the Wells standard.             Here,

BB&T has demonstrated that at least thirty-three BB&T accounts

have transferred to WealthSouth since September 4, 2018, and has

provided testimony from at least one BB&T client that alleges a

direct     solicitation   in    violation   of    the    BB&T   employment

agreements.     Of course, this does not conclusively demonstrate

that BB&T will succeed on the merits, but it provides a strong

likelihood that direct solicitations took place that constituted

more than mere informational contact.            As a result, BB&T has

demonstrated a strong likelihood of success on the merits.



                                    10
 
(2)    Irreparable Harm

       Second, as the Court previously held, BB&T has adequately

demonstrated a threat that it suffer irreparable harm without the

issuance of a temporary restraining order. Initially, BB&T alleged

that “at least thirty-two accounts have transferred or are in the

process      of    transferring      from    BB&T    to     WealthSouth   since   the

resignations on September 4, 2018,” constituting approximately

$28,000,000 in assets and resulting in annual revenue loss in

excess of $250,000.            [DE 1-8 at 4].       Currently, BB&T alleges that

at    least       thirty-three       BB&T    accounts       have   transferred      to

WealthSouth since September 4, 2018.                 [See DE 15-2 at 2, Page ID

#    304].        In   fact,    of   the    thirty-three      accounts    that    have

transferred to WealthSouth since early-September, at least seven

have transferred in November, 2018.                 [Id.]

       “Irreparable harm is generally defined as harm that cannot be

fully compensated by monetary damages.”                   Wilson v. Bd. Of Educ. Of

Fayette Cty., No. 5:14-cv-454-JMH, 2015 WL 4397152 (E.D. Ky. July

16,   2015)       (citing   Overstreet      v.   Lexington-Fayette        Urban   Cty.

Gov’t, 305 F.3d 566, 578 (6th Cir. 2002)).                     Still, BB&T alleges

damages that are non-economic and difficult to quantify, such as

loss of client confidence, damage to the company’s good will and

reputation, and compromise of client’s trust in BB&T to handle

confidential information.            [DE 5 at 10-12].         The Sixth Circuit and

district courts have found that such harm is irreparable.                         See,

                                            11
 
e.g., Basicomputer Corp. v. Scott, 973 F.2d 507, 512 (6th Cir.

1992) (“The loss of customer goodwill often amounts to irreparable

injury because the damages flowing from such losses are difficult

to compute.”); Stryker Corp. v. Bruty, No. 1:13-cv-288, 2013 WL

1962391, at *6 (W.D. Mich. May 10, 2013); Johnson Controls, Inc.

v. A.P.T. Critical Sys., Inc., 323 F. Supp. 2d 525, 533 (S.D.N.Y.

2004) (“[I]rreparable harm is presumed where a trade secret has

been   misappropriated,        even    in   the   absence    of   an    employment

agreement.”).

       In response, the Defendants claim that the fact that BB&T

waited seventy days from the Individual Defendants resignations to

file   this    lawsuit    demonstrates       that   there    is   no    threat   of

irreparable harm.        But while the seventy-day period between the

resignations and the filing of the lawsuit is relevant, it does

not conclusively establish that BB&T will not suffer irreparable

harm without injunctive relief.

       After   becoming       aware    of    potential      violations    of     the

employment agreements, it appears BB&T attempted to engage in

discussions with the Defendants.            BB&T claims that notwithstanding

these dispute resolution efforts, that the Individual Defendants

have and continue to violate the provisions in the employment

agreements.     The record indicates that almost immediately after

the    resignations      of   the     Individual    Defendants,        BB&T    began

contacting clients and engaged in correspondence with counsel for

                                        12
 
the Defendants. As such, the fact that seventy days passed between

the resignations of the Individual Defendants and the filing of

the present lawsuit does not indicate that BB&T will not suffer

future irreparable harm from the past or continued violation of

the employment agreements.    This is not a case where BB&T did

nothing and decided to file a lawsuit seventy days after the

employees resigned.

      Ultimately, BB&T has provided evidence that thirty-three BB&T

wealth management accounts have transferred to WealthSouth since

September 4, 2018, and that at least one BB&T client was directly

solicited by one of the Individual Defendants.   Additionally, BB&T

has asserted that it will suffer damage to its business reputation

and customer goodwill without injunctive relief.   As such, at this

stage, BB&T has provided sufficient information to demonstrate a

threat of irreparable harm.

(3)   Substantial Harm to Others

      Third, granting a temporary restraining order will not cause

substantial harm to third parties or the Defendants.   As the Court

previously discussed, the Defendants, through their attorney, have

indicated that they intend to comply with the obligations imposed

by the BB&T contracts.   [See DE 1-7 at 2, Page ID # 56].

      The Defendants claim that the injunctive relief requested is

too broad and that preventing the Defendants from contacting any

and all clients from the last eighteen months of their employment

                                   13
 
with BB&T does not comport with the Wells decision.                [See DE 24 at

9, Page ID # 502].          But the Individual Defendants have already

promised,     both    through     contractual        agreement     and     through

communications from their attorney, not to engage in the behavior

prohibited in temporary restraining order.                  Additionally, the

order only prevents WealthSouth from aiding in the breaches of the

Individual Defendants’ contracts or benefitting from wrongful

communications or solicitations in violation of the employment

agreements.

     This order simply requires the Defendants to comply with the

non-solicitation      and    non-disclosure        agreements    in      the   BB&T

contracts until limited expedited discovery may be conducted and

a hearing on the Motion for Preliminary Injunction may be held.

Nothing in this order prevents current or former BB&T wealth

management clients from freely choosing to move their business to

WealthSouth.         Nothing    in      this    order   prevents      WealthSouth

employees, other than the Individual Defendants, from soliciting

BB&T customers on the open market.             Nothing in this order prevents

current BB&T customers from freely choosing to move their business

to WealthSouth.

     Finally, this order does not violate the Court’s previous

decision    in   Wells.        Again,    the     BB&T   employment    agreements

prohibited calling upon, soliciting, diverting, or taking away

BB&T’s current or former clients.              The BB&T employment agreements

                                         14
 
prohibit a wider range of conduct than the agreement considered by

the Court in Wells.

       Also, nothing in this order prevents informal, inadvertent

contact between the Individual Defendants and current or former

BB&T clients.      Hypothetically, if one of the Individual Defendants

saw a BB&T client at the grocery store, they could say hello and,

if asked, could inform the client that they are employed at

WealthSouth.     After that conversation, if the client so chose, she

could move her wealth management business to WealthSouth on her

own    volition.        That   hypothetical     conversation   would     become

wrongful, however, if after responding the client’s inquiry, one

of the Individual Defendants said something like, “Let’s set up a

meeting so we can discuss transferring your BB&T accounts to

WealthSouth.”

       The Court need not engage in endless hypotheticals or examine

every possible factual scenario that may or may not violate the

BB&T   contracts.        The    temporary    restraining   order   is    not   as

restrictive as the Defendants assert.            Ultimately, the order will

serve to protect the status quo while causing little harm, if any,

to the Defendants or third parties.

(4)    Public Interest

       Fourth,     as   the    Court   previously   discussed,     the   public

interest is best served by enforcing the contractual provisions.

See Tenke Corp., 511 F.3d at 551 (ruling that holding Defendants

                                        15
 
to the terms of their agreement weighed in favor of injunctive

relief).   Here, the public interest is best served by maintaining

the status quo and holding the Defendants to their apparent

contractual obligations until a hearing may be held to consider a

preliminary injunction.

     In response, the Defendants claim that no public interest

will be served by the “extraordinary relief” that the Plaintiff

seeks.   [DE 24 at 9, Page ID # 502].     Additionally, the Defendants

assert that the Plaintiff has failed to demonstrate that solicitous

conduct has occurred.   [Id.].

     But   the   Defendants’   argument   ignores   the   affidavit   of

Veronica Wang, which provides proof of wrongful solicitous conduct

on at least one occasion. The Wang affidavit, paired with evidence

of at least thirty-three BB&T accounts transferring to WealthSouth

since early-September, demonstrates that solicitous conduct has

potentially occurred. Of course, some of the thirty-three accounts

that have transferred from BB&T to WealthSouth over the past few

months may have transferred without any wrongful solicitation from

the Defendants. If so, nothing in this order prohibits or prevents

those transfers from taking place.      Regardless, BB&T has provided

sufficient evidence to demonstrate a substantial likelihood that

the BB&T contracts were breached, which also suggests that it is

in the public interest to preserve the status quo until additional

discovery may be conducted and a hearing may be held.

                                  16
 
(5)   Requirement of Bond or Security

      Finally, as the Court discussed in its previous order, the

plain language of Fed. R. Civ. P. 65(c) seems to require the movant

post an adequate security or bond to protect the nonmovant if the

injunction is wrongful.    Still, the Sixth Circuit has held that

“[c]ontrary to the strong language of Rule 65(c), . . . a court

has no mandatory duty to impose a bond as a condition for issuance

of injunctive relief.”    NACCO Materials Handling Grp. V. Toyota

Materials Handling USA, Inc., 246 F. App’x 929, 952-53 (6th Cir.

2007) (citing Roth v. Bank of Commonwealth, 583 F.2d 527, 538 (6th

Cir. 1978); see also Moltan Co. v. Eagle–Picher Indus., Inc., 55

F.3d 1171, 1176 (6th Cir. 1995).

      Again, the Court has considered the issue and will not require

BB&T to post a bond at this time.         Three of the individual

defendants, Jones, Watson, and Cadwell, signed contracts providing

that in the event of breach, BB&T would “be entitled to specific

performance and an injunction (without bond) to be issued . . . .”

[DE 1-1 at 2; DE 1-3 at 2; DE 1-4 at 2].         Additionally, the

Defendants have not requested that a bond or security be required.

The Court will reconsider the issue of security or bond if raised

by the parties.

      In sum, having considered the arguments by all parties, the

Court will grant BB&T’s renewed Motion for a Temporary Restraining

Order to maintain the status quo.       Maintaining the status quo

                                 17
 
requires that the Defendants refrain from activity that would

violate the provisions in the BB&T contracts.               Still, nothing in

this order prevents BB&T customers from freely choosing to do

business elsewhere, including at WealthSouth.

B.    Expedited Discovery

       The Court “has discretion to order expedited discovery where

a    party    shows   good   cause    for    this   departure   from   the   usual

discovery process.”          Kentucky CVS Pharmacy v. McKinney, No. 5:13-

CV-025-KSF, 2013 WL 1644903, at *1 (E.D. Ky. Apr. 16, 2013) (citing

Fed. R. Civ. P. 26(d); 5ifth Element Creative, LLC v. Kirsch, No.

5:10–cv–255–KKC, 2010 WL 4102907 at *2 (E.D. Ky. Oct. 18, 2010)).

Expedited discovery is “appropriate in some cases, such as those

involving requests for a preliminary injunction . . . .”                       Id.

(quoting Advisory Committee Notes on 1993 Amendments to Fed. R.

Civ. P. 26).      Requests for expedited discovery “must be narrowly

tailored to obtain information relevant to the determination of

the preliminary injunction.”           Id. (quoting 5ifth Element Creative,

LLC v. Kirsch, No. 5:10–cv–255–KKC, 2010 WL 4102907 at *2 (E.D.

Ky. Oct. 18, 2010)). “Expedited discovery is not the norm.”                  5ifth

Element Creative, LLC, 2010 WL 4102907, at *2.

(1)    Proper Standard of Review for Expedited Discovery Requests

       First, the parties dispute the appropriate standard to be

used    for    consideration     of   expedited     discovery   motions.      The

Plaintiff claims that the good cause standard applies, requiring

                                            18
 
the Court to determine whether the request for expedited discovery

is reasonable considering the surrounding circumstances.     5ifth

Element Creative, LLC, 2010 WL 4102907, at *2.     The Defendants

argue that, in addition to the good cause standard, courts have

also used an irreparable harm standard when considering motions

for expedited discovery.   Wilcox Industries Corp. v. Hansen, 279

F.R.D. 64, 67-68 (D.N.H. 2012) (citing Momenta Pharmaceuticals,

Inc. v. Teva Pharmaceuticals Industries LTD, 765 F. Supp. 2d 87,

88-89 (D. Mass. 2011)).

     The Court notes that the good cause standard appears to be

the applicable standard used most commonly in the Eastern District

of Kentucky.   See, e.g., Jockey Club Info. Sys., Inc. v. Doe, No.

5:15-CV-204-KKC, at *1-2 (E.D. Ky. Jul. 24, 2015); Kentucky CVS

Pharmacy, 2013 WL 1644903, at *1.    In considering a motion for

expedited discovery, the Court must consider several factors,

including the danger that the nonmovant will not preserve the

information sought, whether expedited discovery will substantially

contribute to moving the case forward, and the narrow scope of the

information sought. Jockey Club Info. Sys., Inc., 2015 WL 4523498,

at *1 (citing Best v. Mobile Streams, Inc., No. 1:12–CV–564, 2012

WL 5996222, at *1 (S.D. Ohio Nov. 30, 2012)).

(2) Whether Good Cause Exists to Allow Expedited Discovery

     On balance, there is good cause to allow expedited discovery

in this matter, but the proposed discovery must be substantially

                                19
 
narrowed.     While BB&T has not alleged that the Defendants will not

preserve pertinent material, it has made a strong case that

expedited     discovery    is   both    necessary     and    will   advance    this

litigation.     BB&T has provided evidence that raises concern about

whether contractual non-compete and non-disclosure agreements were

violated.     Further, BB&T alleges that these past and continuing

violations will cause them irreparable harm.

        Expedited discovery will permit BB&T to investigate whether

the provisions in the employment agreements and non-disclosure

agreements were breached.        Determining whether the contracts were

breached, and the extent of those breaches, if any, will serve the

interests of both parties at this stage in the litigation.                     For

instance, if BB&T discovers additional information that indicates

that their agreements were or are currently being breached, they

may pursue their pending motion for a preliminary injunction in

order    to   maintain    the   status    quo   for   the     pendency   of    this

litigation.      Alternatively, if the limited expedited discovery

does    not   demonstrate   a   substantial     likelihood       that    the   BB&T

contracts were breached, it may provide the Defendants with an

argument to vacate the temporary restraining order.

        The Defendants’ primary issue with the requests for expedited

discovery seems to be that the discovery requests are not narrowly

tailored and that it will be difficult to conduct the discovery in

the time proposed by BB&T.             [See DE 23].         In this regard, the

                                         20
 
Defendants are correct that the requests for expedited discovery

are not narrowly tailored.

     For   instance,   proposed     interrogatory   number   one   states:

“Please list all current, former, and/or potential depositors,

customers, and/or clients of BB&T or its affiliates with whom you

had contact during the last 18 months of your employment with whose

business you solicited on behalf of BB&T.”          [See DE 16-3 at 5,

Page ID # 328].   First, it is unclear why BB&T would not already

have access to this information.          Second, the question is very

broad and does not appear necessary for the purpose of supporting

the motion for a preliminary injunction.        This is a question best

left for the typical discovery process.

     Additionally,     BB&T   has   proposed   deposing   the   Individual

Defendants.   The issue with this request is that BB&T did not

provide a list of narrowly drawn proposed list of questions to

accompany these requests and it is unclear why these depositions

are necessary considering the proposed interrogatories.

     Here, the sole purpose of the expedited discovery is to

determine whether a preliminary injunction is warranted for the

pendency of this action to maintain the status quo and prevent

BB&T from suffering irreparable harm.           The evidence currently

before the Court is that at least thirty-three accounts have

transferred from BB&T to WealthSouth since early-September and a

sworn affidavit from a BB&T client alleging that she was directly

                                     21
 
solicited by Defendant Jones.               It does not appear that much

additional information is required before the Court may consider

the Motion for Preliminary Injunction.

      Courts may limit the scope of overbroad discovery requests.

See Giles v. Univ. of Toledo, 286 F. App'x 295, 303 (6th Cir.

2008).      As such, the Court will permit expedited discovery but

will limit the discovery to determining whether the Defendants

have or are continuing to violate the BB&T contractual provisions.

To that end, the Court will allow the following limited expedited

discovery:

      (1)    BB&T may present proposed interrogatories number four

(4)   and   five    (5)   to   Defendants    Jones,    Watson,   and   Cadwell,

pertaining to communications that they had with current, former,

or potential BB&T customers since September 4, 2018 [DE 16-3; DE

16-6;DE 16-9];

      (2)    BB&T may present proposed interrogatory number three (3)

to Defendant Walker [DE 16-12]; and

      (3)    BB&T may take the deposition of Thomas Knight and Ron

Sanders, consistent with the narrow purpose explicated above.

Additionally, BB&T may require Thomas Knight and Ron Sanders to

produce     any    document    reflecting    any   communications      with   the

Defendants on or after August 27, 2018 [DE 16-17; DE 16-18].

      This information should allow the Court to determine whether

a preliminary injunction should issue.                After engaging in this

                                      22
 
limited discovery, if the parties feel that there is insufficient

information to allow the Court to consider granting a preliminary

injunction, they may request additional discovery at that time.

At present, this narrow expedited discover will allow BB&T to

gather information in support of its motion for a preliminary

injunction while also protecting the Defendants from potential

prejudice imposed by overbroad discovery requests.

C.   Preliminary Injunction

      The Plaintiff has requested twenty-eight days to complete

expedited   discovery      relevant    to   the    Motion   for    Preliminary

Injunction in this matter.          [See DE 16-2].     The Defendants have

responded and assert that expedited discovery likely cannot be

conducted in this amount of time.           [DE 23 at 3, Page ID # 483].

Still, this Memorandum Opinion and Order had significantly limited

the amount of expedited discovery that is warranted at this stage

in the litigation.    As such, the Court will schedule a hearing to

consider    the   Motion    for   Preliminary      injunction     or,   in   the

alternative, to allow the parties to provide a status report on

the expedited discovery schedule and to hear argument on whether

the temporary restraining order should be extended.

                             III.     Conclusion

      A temporary restraining order is warranted to maintain the

status quo until the Court may hold a hearing on the Motion for a

Preliminary Injunction. Additionally, there is good cause to allow

                                       23
 
very narrow expedited discovery to determine if a preliminary

injunction should issue in this matter. Accordingly, IT IS ORDERED

as follows:

     (1)   Plaintiff’s renewed Motion for a Temporary Restraining

     Order [DE 15] is GRANTED;

     (2)   That   Defendants     Laura    Massey   Jones,   Ralph    S.    “Bud”

     Watson, II, John Cadwell, Lee Lamonica Walker, and The Farmers

     National Bank of Danville, d/b/a WealthSouth, as well as their

     representatives, employees, agents, and assigns, are hereby

     RESTRAINED from doing the following:

           (a)    Using,   possessing,      copying,     and/or     disclosing

           BB&T’s confidential information and/or trade secrets, as

           defined by applicable law and the BB&T non-disclosure

           agreement;

           (b)    Breaching (or aiding the breaches of) Jones’s,

           Watson’s, and Cadwell’s non-disclosure agreements with

           BB&T; and

           (c)    Benefitting      from      communications         with      or

           solicitation of BB&T’s current or potential depositors,

           customers, or clients in breach of Jones’s, Watson’s,

           and    Cadwell’s     non-solicitation       agreements    and     the

           Individual Defendants’ non-disclosure agreements from

           September 4, 2018, to the present;



                                     24
 
    (3)   Defendants Watson, Cadwell, and Jones are RESTRAINED

    from doing the following:

          (a)    Calling upon any of the depositors, customers, or

          clients of BB&T or its affiliates with whom he or she

          had contact during the last 18 months of his or her

          employment      with     BB&T,        or   potential      depositors,

          customers, or clients of BB&T or its affiliates whose

          business they solicited on behalf of BB&T during the

          last 18 months of his or her employment with BB&T, for

          the purpose of soliciting them on behalf of anyone other

          than BB&T for a product or service similar to that

          provided by BB&T or its affiliates;

          (b)    Soliciting,       diverting,        or    taking    away,     or

          attempting to solicit, divert, or take away any of the

          depositors,     customers,       or    clients    of    BB&T   or   its

          affiliates with whom he or she had contact during the

          last 18 months of his or her employment with BB&T, or

          any potential depositors, customers, or clients of BB&T

          or    its   affiliates    whose   business       they   solicited    on

          behalf of BB&T during the last 18 months of his or her

          employment with BB&T; and

          (c)    Inducing or attempting to induce any employee of

          BB&T or its affiliates to terminate his or her employment

          with BB&T or its affiliates;

                                     25
 
    (4) Plaintiff’s Motion for Expedited Discovery [DE 16] is

    GRANTED IN PART and DENIED IN PART;

    (5) Plaintiff may engage in the following discovery for the

    purpose of determining whether the Defendants have or are

    continuing to violate the BB&T contractual provisions:

        (a)     BB&T may present proposed interrogatories number

        four (4) and five (5) to the Individual Defendants,

        pertaining      to       communications      that      the     Individual

        Defendants had with current, former, or potential BB&T

        customers since September 4, 2018 [DE 16-3; DE 16-6; DE

        16-9];

        (b)   BB&T   may     present      proposed    interrogatory        number

        three (3) to Defendant Walker [DE 16-12]; and

        (c)   BB&T may take the deposition of Thomas Knight and

        Ron     Sanders,     consistent       with    the      narrow     purpose

        explicated above.         Additionally, BB&T may require Thomas

        Knight    and      Ron     Sanders    to     produce     any    document

        reflecting any communications with the Defendants on or

        after August 27, 2018 [DE 16-17; DE 16-18];

    (6) All   discovery      disputes      are     hereby   REFERRED      to   the

    presiding     magistrate       judge     for    appropriate        resolution

    pursuant to 28 U.S.C. § 636(b)(1)(A).             No motions to compel,

    nor any other motions relating to a discovery dispute, shall

    be filed unless all counsel involved in such dispute have

                                     26
 
     first conferred as directed by Fed. R. Civ. P. 37(a)(1), and

     said counsel have then conferred with the magistrate judge,

     by   telephone    conference    call,   and   received        his    or   her

     permission to file such motion, with such briefing thereupon

     as he or she shall direct by appropriate order;

    (7) This this matter shall come for a hearing before Judge

    Joseph M. Hood on the Motion for a Preliminary Injunction

    [DE 17], or alternatively, this hearing shall function as an

    update on the status of expedited discovery and necessity of

    extending    the    temporary    restraining        order,    on     Tuesday,

    December    18,    2018,   at   11:00   a.m.   at    the     UNITED    STATES

    COURTHOUSE, in Lexington, Kentucky, subject to intervening

    orders of the Court; and

    (8) That Plaintiff is not required to post bond at this time

    but that the Court will consider the requirement of security

    or a bond if raised by the parties.

    This the 4th day of December, 2018.




                                     27
 
